Error from the supreme court. This was an action of covenant by the executors of a tenant to recover of a landlord for improvements made on the demised premises, during the continuance of the term, under a covenant contained in the lease, whereby the landlord had bound himself to pay whatever the improvements should be appraised at, not exceeding a certain sum. A recovery was had against the landlord, and he applied for a new trial which was granted, as will be seen by reference to 6 Cowen, 302, because in estimating the amount, ordinary repairs were included in the appraisement. In the second trial those repairs were omitted, and the landlord again applied for a new trial, contending that by the terms of the covenant he was not liable, except for the value of new buildings, if any, erected by the ten*327ant. In the case in 6 Cowen, the court decided this question against the landlord, and on the second application for a new trial confirmed their former decision, and gave judgment against the landlord, who sued out his writ of error to this court. The covenant is vaguely worded, and as it is supposed the decision in this case will rarely," if ever, serve as a precedent, it is deemed unnecessary to state the case more fully. The chancellor delivered an opinion in favor of the affirmance of the supreme court, and the court being unanimously of opinion that the judgment ought to be affirmed, it was affirmed accordingly.